Title: To George Washington from Colonel Joseph Ellis, 15 January 1778
From: Ellis, Joseph
To: Washington, George



Sir,
Haddonfield [N.J.] Jany 15 1778

As I was appointed by Governor Livingston, to the Command of General Newcomb’s Brigade, I thought it my duty to acquaint Your Exellency with the State of the Militia under my Command—There is about five hundred at this time out in Service, wch has in general proved a sufficient force to prevent any trade or Intercourse between this country & the city of Philada—But we have not in other respects been as serviceable to the States, as we might, had we been provided with means for that purpose—we are at present destitute of Ammunition, & my application to our Governor for a supply, hath not yet had the desired effect—Had we been possessed of a couple of field pieces, several of the Enemies Vessels must inevitably have fallen into our hands, more than has—& we should have been able to have covered & saved the Guns of the State Fleet, on board the wrecks, wch the Enemy now have in part destroyed—Have received orders from His Exellency Govr Livingston to remove all Stock in the Co[unt]ys of Burlington, Gloster & Salem, to some distance from the Shore Should be happy in executing those orders, but at this season of the year, find it will be attended with the greatest difficulty on account of Provender—we labour under many inconveniences in consequence of having no officers in the staff department & If your Exellency would condescend to point out a mode to remove any, or all those difficulties, wch at present obstruct our usefulness, it should be gratefully received, & strictly attended to by Your Exellency’s most obdt hbble Servt

Jos: Ellis

